May 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      JOSE ANGEL MORENO, Appellant

NO. 14-12-00807-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________



     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in judgment.
The Court orders the judgment AFFIRMED, and that this decision be certified
below for observance.